Name: Regulation (EEC) No 663/69 of the Commission of 9 April 1969 on the classification of goods under heading No 15.13 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 190 Official Journal of the European Communities 10.4.69 Official Journal of the European Communities No L 86/9 REGULATION (EEC) No 663/69 OF THE COMMISSION of 9 April 1969 on the classification of goods under heading No 15.13 of the Common Customs Tariff lose their essential characteristics ; whereas , therefore, the addition of milkfats to the products referred to under heading No 15.13 can be allowed only where such addition is of a subsidiary nature ; whereas this is confirmed by the said Explanatory Notes, which mention butter as well as lecithin, starch, colouring, flavourings or vitamins, which clearly are allowed as additives in margarine, imitation lard and other prepared edible fats, only where they are subsidiary constituents ; Whereas, therefore, it is advisable in respect of all products falling within heading No 15.13 to fix at 10% by weight the maximum proportion of milkfats which those products may contain in order to continue to be classified under that heading; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/691 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/682 of 28 June 1968, as last amended by Council Regulation (EEC) No 455/693 of 11 March 1969, comprises, under heading No 15.13 , margarine, imitation lard and other prepared edible fats ; Whereas, even if they contain added butter, these products are still classified under that heading, as is confirmed by the Explanatory Notes to the Brussels Nomenclature ; whereas, with a view to ensuring uniform application of the nomenclature of the Common Customs Tariff, the maximum quantity of butter expressed as milkfat which may be added to the products concerned without occasioning their withdrawal from heading No 15.13 should be specified ; Whereas margarine, imitation lard and other prepared edible fats can be considered as containing added milkfats only if the quantity of such fats does not exceed the appropriate quantity required to improve them having regard to technical or commercial requirements without causing them to HAS ADOPTED THIS REGULATION : Article 1 Margarine, imitation lard and other prepared edible fats containing milkfats shall continue to be classified under heading No 15.13 of the Common Customs Tariff if their milkfat content does not exceed 10% by weight . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1969 . For the Commission The President Jean REY 1 OJ No L 14, 21.1.1969, p. 1 . 2 OJ No L 172, 22.7.1968, p . 1 . 3 OJ No L 64, 14.3.1969, p . 1 .